Citation Nr: 0803830	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  99-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a rating decision in November 1970 was clearly 
and unmistakably erroneous in not granting service connection 
for residuals of a left ankle injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
ankle injury and, if so, whether service connection may be 
granted.  

3.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of whether new and material evidence has 
been presented to reopen a claim for service connection for a 
hiatal hernia.  

4.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1963 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Huntington, 
West Virginia, and New York, New York.  A rating decision in 
August 1997 found that new and material evidence had not been 
presented to reopen the two service connection claims and 
denied benefits under 38 C.F.R. § 4.30.  A rating decision in 
November 2004 determined that a rating decision in November 
1970 was not clearly and unmistakably erroneous (CUE) in 
denying service connection for residuals of a left ankle 
injury.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in February 2000 concerning the service 
connection issues and the temporary total disability rating 
issue.  He also testified concerning all of the issues on 
appeal at a videoconference hearing before the Board in July 
2006; the undersigned Veterans Law Judge presided at that 
hearing.  

The issues concerning service connection for residuals of a 
left ankle injury and a temporary total rating under 
38 C.F.R. § 4.30 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The correct facts, as they were known at that time, were 
before the RO at the time of the November 1970 rating 
decision.  

2.  The statutory and regulatory provisions extant at the 
time were correctly applied in the November 1970 rating 
decision that granted service connection for residuals of a 
right ankle injury and not for residuals of a left ankle 
injury.  

3.  A rating decision in April 1991 denied service connection 
for residuals of a left ankle injury.  The veteran initiated 
an appeal of that determination, but did not perfect his 
appeal; the April 1991 rating decision is final.  

4.  Evidence added to the record since April 1991 includes 
service medical records that were apparently not previously 
of record and a May 1991 letter from a private physician.  
Those records are relevant and significant concerning the 
veteran's claim for service connection for residuals of a 
left ankle injury.  

5.  An August 1997 rating decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a hiatal hernia.  The veteran was 
notified of that decision on October 2, 1997.  

6.  A notice of disagreement with the August 1997 rating 
decision was filed on October 24, 1997.  

7.  A statement of the case concerning the August 1997 rating 
decision was issued on June 4, 1999.  

8.  A substantive appeal regarding the issue relating to 
service connection for a hiatal hernia was not filed within 
one year of the October 2, 1997, notice or the June 4, 1999, 
statement of the case.  




CONCLUSIONS OF LAW

1.  The November 27, 1970, rating decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105(a) (2007).  

2.  Evidence received since the final April 1991 rating 
decision, which denied the veteran's claim for service 
connection for residuals of a left ankle injury, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2007).  

3.  The Board lacks jurisdiction to review the appeal on the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a hiatal hernia 
(August 1997 rating decision). 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200-20.202, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

The veteran testified at his September 2006 hearing that the 
November 27, 1970, rating decision erred in failing to grant 
service connection for residuals of a left ankle injury, 
asserting it was that ankle, rather than his right ankle, 
that was injured in service.  

The record shows that, in January 1970, the veteran filed a 
claim for service connection for several disabilities, 
including for residuals of a right ankle injury that occurred 
during service in July 1967.  

A rating decision in November 1970 noted that the service 
medical records disclosed the veteran's treatment in October 
1967 for injury to his right ankle in a football game.  The 
original service medical records that are currently in the 
file include the report of the veteran's separation 
examination in September 1969 that shows that examination of 
the feet and lower extremities was normal, and the history 
portion of the examination which does not reflect any 
notation by the veteran of any ankle problem.  

The record also included a DA Form 2173 and other records 
from Letterman General Hospital (Army) dated in November 1967 
indicating the veteran had injured his right leg while 
playing football in October 1967, sustaining a hematoma of 
the right gastrocnemius muscle; the records show that the 
treatment consisted of rest and elevation, and the veteran 
was confined to quarters for four days.  The DA Form 2173 
also refers to an injury of the veteran's ankle at that time, 
but does not state which ankle.  

The report of a VA compensation examination in March 1970 
noted apparently conflicting data, stating that the veteran 
fractured his left ankle playing baseball and noting that 
examination of the ankles revealed no abnormality, except for 
a small, nontender scar on the medial aspect of the left 
ankle; no other abnormal clinical finding regarding the left 
ankle was noted by that examiner.  A neurological examination 
was also conducted, primarily to evaluate residuals of facial 
injuries that were sustained in a motor vehicle accident in 
May 1969.  That examiner noted that the veteran had also 
suffered "a mild spraining of the right ankle," apparently 
at the same time.  The neurological examiner stated that 
there were no abnormal neurological clinical findings.  X-
rays of the veteran's ankles reportedly showed only an old 
fracture at the posterior margin of the right tibia.  The 
examiners' listed diagnoses, then, included healed fracture 
of the right ankle.  

The November 1970 rating decision granted service connection 
for residuals of a right ankle injury, noting the above 
findings, and assigned a zero percent rating, effective from 
the day following the veteran's separation from service.  The 
rating decision does not mention a left ankle injury.  The 
veteran was notified of that decision by means of an award 
letter dated in December 1970 and a VA Form 21-6782, which 
advised him of his appellate rights.  Although the 
Form 21-6782 is not in the claims file, the award letter - 
which is in the file - indicates that the form was sent.  
The veteran has not provided "clear evidence" showing that 
the form was not mailed or that it did not provide him with 
the requisite information, as might rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (in the absence of clear evidence to the contrary, 
courts presume that public officers have properly discharged 
their official duties).  

Therefore, the November 1970 rating decision is final and 
binding and is accepted as correct in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 3.105(a).  

The law governing service connection was essentially the same 
in November 1970 as it is now: The evidence must demonstrate 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In support of his contention, the veteran has recently 
submitted photocopies of several service medical records that 
purport to show treatment in May, June, and July 1967 for - 
and clinical and x-ray findings indicating - injury to his 
left ankle in a baseball game.  However, those records were 
not in the claims file or considered by the RO in November 
1970; they were submitted by the veteran in 1995 and, as will 
be discussed below, are of questionable authenticity.  There 
is no indication in the file that any service department or 
other records were missing in 1970 or that all of the facts 
- as they were known at the time - were not before the RO 
at the time of the November 1970 rating decision.  

For purposes of determining whether the November 1970 rating 
decision was clearly and unmistakably erroneous, only the 
evidence that was of record at that time may be considered.  

The only evidence that was of record and considered by the RO 
in November 1970 that in any way would have supported a claim 
for service connection for residuals of a left ankle injury 
is the report of the March 1970 VA examiners who made 
reference to both left and right ankles.  Nevertheless, the 
Board finds that the RO reasonably considered the available 
evidence to pertain only to service connection for the right 
ankle, particularly because available service medical 
records, including the separation examination report, made no 
mention of the left ankle, and - importantly - because the 
veteran himself claimed service connection only for his right 
ankle.  

The minimal evidence that was of record concerning the 
veteran's left ankle certainly does not compel the 
conclusion, "to which reasonable minds could not differ, 
that the result would have been manifestly different, but for 
the error."  In light of the lack of evidence of a left 
ankle disability at the time of his separation from service 
or on VA examination in March 1970, it was reasonable for the 
RO to deny service connection for residuals of a left ankle 
injury.  

Nevertheless, such consideration pertains only to how the 
evidence then of record was weighed.  And the Court has held 
that disagreement with how the facts were weighed does not 
amount to a valid claim of CUE.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  

Accordingly, the Board finds that the correct facts, as they 
were then known, were before the RO and considered at the 
time of the November 27, 1970, rating decision.  Further, 
there is no evidence - and the veteran does not contend - 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.  

Therefore, the November 27, 1970, rating decision is not 
clearly and unmistakably erroneous.  

II.  Residuals of a left ankle injury

To reopen a previously denied rating decision that has become 
final, new and material evidence must be received.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Regardless 
of the RO's actions, the Board must make an independent 
determination as to whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  VA 
must reopen a previously and finally denied claim when "new 
and material evidence is presented or secured with respect to 
a claim."  38 U.S.C.A. § 5108.  As this application to 
reopen was filed prior to August 29, 2001, the following 
definition applies: 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).  

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369, 
and Barnett v. Brown, supra.  If it is determined that new 
and material evidence has been presented, the claim will be 
reopened, and any required development would be undertaken.  
See Elkins, 12 Vet. App. 209 (1999).  

In determining if new has been submitted, VA is only required 
to consider the evidence submitted by a claimant since the 
last final disallowance of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Evidence proffered by a 
claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality, but must be 
of such significant import that it has to be considered in 
order to fairly decide the merits of the claim.  See Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997). Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  

As noted above, a rating decision in November 1970 granted 
service connection for residuals of a right ankle injury and 
assigned a 0 percent rating.  Pursuant to a VA compensation 
examination in October 1986, a rating decision in December 
1986 increased the rating for the right ankle disability to 
30 percent.  

Then, an April 1991 rating decision determined that the 
October 1986 rating decision had erroneously increased the 
rating for the right ankle disability to 30 percent because 
the impairment noted by the October 1986 VA examiner had in 
fact referred to the veteran's left ankle, not the right.  
The April 1991 rating decision then reduced the rating for 
the service-connected right ankle to 0 percent and also 
denied service connection for residuals of a left ankle 
injury on the basis that there was no evidence of a left 
ankle condition in the service medical records, including the 
separation examination report.  The veteran was notified of 
the denial of service connection for the left ankle.  He 
filed a notice of disagreement and the RO furnished him with 
a statement of the case in October 1991.  However, the record 
does not reflect that the veteran submitted a substantive 
appeal as to that issue within one year of the mailing of the 
May 1991 notice of the April 1991 decision.  Accordingly, the 
April 1991 rating decision became final.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.  

The evidence on file at the time of the April 1991 denial 
included the veteran's service medical records, and VA 
treatment and examination records.  The service medical 
records showed no complaint, diagnosis, or treatment for a 
left ankle disorder.  The record also included a DA Form 2173 
and other records from Letterman General Hospital dated in 
November 1967 indicating the veteran had injured his right 
leg while playing football in October 1967, sustaining a 
hematoma of the right gastrocnemius muscle; the records show 
that the treatment consisted of rest and elevation, and the 
veteran was confined to quarters for four days.  The DA Form 
2173 also refers to an injury of the veteran's ankle at that 
time, but does not state which ankle.  Aside from the 
reference to a small scar on the medial aspect of the left 
ankle on VA examination in 1970, the first evidence of a left 
ankle disability was documented on VA compensation 
examination in October 1986 when examination of the left 
ankle showed a scar on the anterior aspect of the ankle and 
the ankle was fused and ankylosed.  The examiner stated that 
the veteran had a history of a compound fracture of the left 
ankle in 1963 with fusion of the left ankle in 1973.  

The evidence received since the April 1991 denial includes 
photocopies of service medical records not previously in the 
file, VA examination reports, and VA and private treatment 
records.  As to the service records, new and material 
evidence, by definition, comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2000).  
Consequently, relevant service medical records are new and 
material evidence.  Also among the evidence is a May 1991 
letter from a private examiner who reported that the veteran 
had been a patient of his since 1990, and that the veteran's 
left ankle, and not his right ankle, was injured in service.  
The examiner noted that this could be verified on visual 
examination and with X-rays.  This additional evidence, when 
accepted at face value without weighing it against the 
totality of the evidence, tends to associate the current 
diagnosis to service and therefore is so significant that it 
must be considered in order to fairly decide the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  To this extent, the claim is 
granted.  

III.  Timely and adequate substantive appeal 

The record shows that service connection for a hiatal hernia 
was denied by an April 1991 rating decision.  Although the 
veteran initiated an appeal of that decision and was 
furnished a statement of the case in October 1991, no 
substantive appeal was received within one year of the notice 
of the rating decision as required to perfect his appeal.  
Therefore, the April 1991 rating decision became final.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.  

In March 1995, the veteran applied to reopen his claim for 
service connection for a hiatal hernia.  A rating decision in 
August 1997 determined that new and material evidence had not 
been presented to reopen the claim.  That same rating 
decision also determined that new and material evidence had 
not been received to reopen the veteran's claim concerning a 
left ankle disorder, denied his claim for a temporary total 
disability rating under 38 C.F.R. § 4.30, and also denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran was notified of the August 1997 
decision in October 1997, and later in October 1997, a notice 
of disagreement was received from the veteran as to the first 
three issues.  In June 1999, the RO mailed the veteran a 
statement of the case that discussed each of the issues he 
had appealed, including the determination that new and 
material evidence had not been received to reopen his claim 
for service connection for a hiatal hernia.  

A VA Form 9, Appeal to the Board of Veterans' Appeals, was 
received from the veteran in July 1999.  On that document, 
the veteran indicated that he was appealing only the issues 
concerning service connection for a left ankle condition and 
"Paragraph 30 benefits" (benefits under the provisions of 
38 C.F.R. § 4.30).  No further communication has been 
received from the veteran regarding his appeal concerning the 
hiatal hernia issue.  

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable statements of the case and 
supplemental statements of the case are being appealed or 
must specify the particular issues being appealed.  It should 
also set out specific arguments related to errors of fact or 
law made by the agency of original jurisdiction in reaching 
the determination being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed within 60 days after mailing 
of the statement of the case, or within the remainder of the 
1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302.  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2007).  

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.  

In October 2007, the Board mailed the veteran a letter 
indicating the Board intended to consider whether his 
Substantive Appeal regarding the issue relating to service 
connection for a hiatal hernia was adequate.  The Board's 
letter notified the veteran that he could submit additional 
evidence on this issue and that he could request a hearing.  
The veteran was advised that, if the Board did not hear from 
him within 60 days, we would assume he had nothing else to 
submit and that he did not want a hearing on this issue.  To 
date, the Board has received no response from the veteran.  

Hence, the evidence of record shows that the July 1999 Form 9 
that was submitted by the veteran is inadequate as a 
Substantive Appeal of the issue relating to a hiatal hernia 
- the veteran listed the specific issues he wished to appeal 
and did not include the hiatal hernia issue.  Further, the 
veteran has not submitted any other document that could be 
construed as a Substantive Appeal of that issue.  Absent an 
adequate and timely Substantive Appeal/VA Form 9 or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate the claim, and the appeal 
in the matter must be dismissed.  38 C.F.R. § 20.101.  The 
law and regulations are controlling.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

IV.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that the veteran was not given accurate 
notice of what new and material evidence was necessary to re-
open his previously-denied claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (describing the notice required in cases 
to reopen a previously-denied claim).  However, because the 
Board has reopened his claim concerning service connection 
for residuals of a left ankle injury, any error resulting 
from the failure to provide such notice is harmless.  The 
veteran is not prejudiced by the Board's consideration of 
that issue.  Further, a detailed discussion of the Board's 
compliance with the notice and duty to assist provisions is 
not necessary.  

In addition, the Court has held that the notice and duty to 
assist provisions are not applicable to claims regarding CUE 
or to claims involving purely legal questions.  The issue 
concerning new and material evidence to reopen the veteran's 
claim for service connection for a hiatal hernia involves the 
Board's jurisdiction to consider the appeal of that issue - 
a purely legal question.  Accordingly, the notice and duty to 
assist provisions are not applicable to that claim.  


ORDER

Clear and unmistakable error in the November 1970 rating 
decision not having been demonstrated, the veteran's appeal 
is denied.  

New and material evidence having been received regarding the 
issue of entitlement to service connection for residuals of a 
left ankle injury, the claim is reopened.  

The appeal of the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for a hiatal hernia is dismissed.  


REMAND

As discussed above, the veteran's claim for service 
connection for residuals of a left ankle injury is reopened.  
Because the RO has not considered the newly received evidence 
in conjunction with all of the evidence that was previously 
of record - i.e., "on the merits" - the case must be 
remanded to the RO via the AMC for initial consideration of 
the reopened claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In March 1995, the veteran submitted photocopies of x-ray 
reports dated in May 1967 pertaining to an ankle injury while 
playing football and treatment records dated in June 1967 
pertaining to a sprained ankle.  He indicated in a March 1995 
statement that the record shows that an Army doctor changed 
the notations on his records regarding which ankle was being 
treated.  Inspection of those records clearly shows that each 
and every one of the records has been altered.  On each 
record, either the word "right" or a symbol indicating 
"right" has been overwritten to reflect a complaint or 
clinical finding or x-ray finding referring to the veteran's 
"left" ankle.  The originals of these records are not 
contained in the file.  In August 1996, the RO asked the 
veteran to send the service records that he reported that he 
had.  The veteran responded in December 1996 that all records 
were certified by the VBC at the VAMC in Albany, New York.  
The RO again wrote the veteran in November 2002 requesting 
that he submit any original service medical records that he 
had; he has not responded to that request.  

On remand, because the veteran has essentially failed to 
respond to requests for any original service medical records 
and considering the questionable nature of the photocopies he 
has submitted, the veteran should again be requested to 
provide the originals of those records, as well as any other 
original service medical records he has in his possession, 
and additional attempts should be made to otherwise obtain 
these original records, if they exist.  

At his videoconference hearing, the veteran testified that he 
had received treatment for his left ankle at the Albany, New 
York, VA Medical Center (MC), at St. Mary's Hospital in 
Detroit, and at St. Claire's Hospital in Philadelphia.  The 
file contains treatment records for the veteran from the 
Albany VAMC from January 1995 through March 2004; the veteran 
has not indicated that he has received any subsequent VA 
treatment.  A letter from St. Mary's Hospital dated in May 
2000 indicates that the veteran was treated there between 
October 1974 and April 1977, but states that they were unable 
to locate any treatment records.  The veteran testified that 
his treatment at St. Claire's Hospital was in June 2006; the 
claims file does not contain any treatment records from St. 
Claire's Hospital.  Finally, in November 2004 and February 
2005, the RO received responses from Letterman General 
Hospital (a service department facility) that no additional 
clinical records were located.  Therefore, it appears that 
these reported treatment records have been obtained, to the 
extent they are available, except for records from St. 
Claire's Hospital.  Those records should be requested.  

Moreover, earlier records in the claims folder refer to the 
surgeries performed on the left ankle, and the left ankle 
injury.  The summary of VA hospitalization in March 1989 
indicates that all surgery on the left ankle had been 
performed privately, that is, not by VA, between 1974 and 
1978.  An August 1989 VA hospital summary refers to left 
ankle surgery performed at St. Leonard Hospital and 
St. Mary's Hospital in Troy, New York.  And the report of a 
1991 VA examination refers to treatment by a Dr. Kunacia and 
surgery at St. Mary's Hospital - in 1974 for open reduction, 
pinning and plating, followed by removal of hardware, and 
fusion in 1978.  It is also interesting to note that when 
examined by VA in January 1976 for another matter, the 
veteran reported in his occupational history that he had been 
on leave for 1 year and 4 months for an accident not related 
to VA disability; this appears to coincide with the left 
ankle surgeries reported to have occurred in the 1970s.  The 
veteran should be requested to provide these records or 
authorize VA to obtain them.  Records of the left ankle 
surgeries in the 1970s would certainly help show that the 
veteran injured his left ankle during service, as he now 
recollects, rather than his right ankle, as he had claimed 
initially in 1970.

The Board finds that the issue of the veteran's entitlement 
to a temporary total disability rating under the provisions 
of 38 C.F.R. § 4.30 is inextricably intertwined with the 
issue concerning service connection for residuals of a left 
ankle injury.  Therefore, those issues must be adjudicated 
together.  Accordingly, appellate consideration of the § 4.30 
issue must be deferred, pending completion of the additional 
development and adjudication of the service connection issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide all 
original service medical records in his 
possession.  If he doesn't have any, ask 
him to specifically identify where he 
obtained the photocopies he submitted in 
March 1995.  Request all available 
service medical records from any source 
identified by the veteran.  

2.  Attempt to obtain original service 
medical records from the official records 
custodians.  If neither the records 
custodians nor the veteran can supply the 
original records, make a finding as to 
whether further attempts to obtain the 
original records would be futile.

3.  Ask the veteran to provide, or 
authorize VA to obtain, records of his 
treatment in 2006 at St. Claire's 
Hospital in Philadelphia and in the 1970s 
from St. Mary's and St. Leonard Hospital 
and Dr. Kunacia.  

4.  Then again consider the veteran's 
claims for service connection for 
residuals of a left ankle injury and for 
a temporary total disability rating under 
38 C.F.R. § 4.30 on the basis of all of 
the evidence of record.  If action taken 
is not to the veteran's satisfaction, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


